DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 8, see explanation in claim 3 above.
As per claim 5, the claim calls for blue light within a wavelength band from 370 nm to 430 nm, however, it is understood in the art that the blue light wavelength is between 450nm and 495nm. The wavelength of 370nm to 430nm is understood to be violet light. A clarification is required.
As per claim 10, see explanation in claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakomori et al (“Hakomori” hereinafter, U.S. Publication No. 2013/0323674 A1).
As per claim 1, Hakomori discloses a method for distinguishing plaque and calculus (abstract: “outputting data for highlighting and displaying at least one of a plaque site and a calculus site on an image of the oral cavity based on an image captured result by the image capturing unit”), used in a device (figures 1 & 8), comprising: emitting, by a blue light-emitting diode, blue light to illuminate teeth in an oral cavity (paragraphs [0019]-[0020]: “The light 
As per claim 2, Hakomori discloses wherein the blue light-emitting diode emits blue light within the same wavelength bands during a time period, and the blue light-emitting diode emits blue light during the time period with a light source output power having a modulation waveform (light sources 14 and 114 are light sources for emitting blue light in s modulation waveform)
As per claim 3, Hakomori discloses wherein the step of distinguishing a plaque area and a calculus area on the teeth based on the autofluorescence further comprises: distinguishing, by the processor, the plaque area and the calculus area according to a first autofluorescence cycle of the calculus and a second autofluorescence cycle of the plaque during the time period (as shown in 
As per claim 5, Hakomori discloses wherein the blue light-emitting diode emits blue light within a wavelength band from 370 nanometers (nm) to 430 nm (Hakomori teaches the light source 14 and 114 emit blue light. As explained above under 112 rejection, the wavelength band of 370nm to 430nm produces violet light. The examiner notes herein if the blue light-emitting diode can emit blue light in a wavelength band from 370nm-430nm, then Hakomori’s blue light source can also emit blue light in such wavelength band).
As per claim 6, see explanation in claim 1, the device is device 1 in figure 2 and device 101 in figure 9.
As per claim 7, see explanation in claim 2.
As per claim 8, see explanation in claim 3.
As per claim 10, see explanation in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hakomori in view of Ostler et al (“Ostler” hereinafter, U.S. Publication No. 2013/0323685 A1).
As per claim 4, Hakomori teaches a light source 14 or 114 for emitting blue light to teeth to obtain image data of the teeth for cavity detection. It is understood all light pulses include a modulation waveform. However, Hakomori does not explicitly teach the emitting blue light modulation waveform is a triangular waveform.
Ostler teaches a dental restoration method for using radiation light source, which are two laser diodes (paragraph [0051]) for emitting light in wavelength of 450nm (blue light) in a triangular waveform.
Hakomori and Ostler are combinable because they are from the same field of endeavor, i.e., dental cavity detection.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Hakomori in light of Ostler’s teaching to emit the blue light in a triangular waveform because it is one of many light modulation waveforms for light emitting.
As per claim 9, see explanation in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667